Title: To George Washington from George Steptoe Washington, 2 March 1787
From: Washington, George Steptoe
To: Washington, George

 

Dear Uncle
Alexandria March 2d 1787

I receiv’d your letter dated 27th Feby the contents of which give me great concern, sensible of the usefullness of a good education and the many advantages which result from it I have always made it a primary consideration nor have I allowed a thought of dress and plasure to engross my attention prejudicial to it. I believe I am rather defective in the spelling and writeing of english as I always paid more attention to my lattin but I shall make it my particular study, with every other peice of advice you shall be kind enough to give me. Your letter seems to insinuate that I make my brother Ferdinand the object of my immitation I am very sensible of his unbecoming conduct and altogether disapprove of it: I have other relations who have afforded me a better example and which would be more agreeable to me to follow.
The letters I have sent to you were wrote in a hurry and without much attention I shall here after be more particular. Your affectionate et dutifull Nephew

Geoe S. Washington

